Citation Nr: 0629901	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION
	
The veteran had active military service from January 1943 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 2003 rating decision in 
which the RO denied the veteran's request to reopen a claim 
for service connection for bilateral hearing loss on the 
grounds that new and material evidence had not been received.  
The veteran filed a notice of disagreement (NOD) in October 
2003, and the RO issued a statement of the case (SOC) in 
February 2004.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2004.

While, in an October 2004 letter, the veteran stated that he 
was withdrawing the appeal due to frustration, age, and a 
lack of "strength to pursue", in March 2005 correspondence,  
the veteran specifically stated that he consulted with his VA 
physician regarding his ear and hearing, and accepted the 
physician's advice that he appeal the October 2003 rating 
decision.  Hence, the Board, like the RO, considers the 
matter on appeal as remaining in appeal status.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a January 1995 rating decision, the RO denied service 
connection for bilateral hearing loss; although notified of 
the denial in February 1995, the veteran did not initiate an 
appeal.  

3.  None of the new evidence associated with the claims file 
since the January 1995 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, or raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied the veteran's 
claim for service connection for bilateral hearing loss is 
final.   38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's January 1995 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for bilateral 
hearing loss, the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.  38 U.S.C. § 5103A(f).  Because, as 
explained in more detail below, new and material evidence to 
reopen the veteran's claim has not been received, it does not 
appear that the duty to assist provisions of the Act are 
applicable to the veteran's petition to reopen his claim for 
service connection for bilateral hearing loss.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.

In a March 2004 letter pertinent to the claim for hearing 
loss, the RO notified the veteran and his representative of 
the criteria for establishing service connection.  In a July 
2004 rating notice letter, the RO notified them of the 
criteria for reopening the claim; specifically, what 
constitutes "new" evidence" and what constitutes 
"material" evidence for reopening purposes  After each, 
they were afforded ample opportunity to respond.  Hence, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support the claim on appeal, and have been afforded 
ample opportunity to submit such information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the March 2004 and July 2004 letters satisfy these 
requirements.  Although the RO did not initially include the 
criteria for reopening a previously denied claim in the post-
rating March 2004 notice letter, the July 2004 letter 
corrected this deficiency by setting forth the reopening 
requirements.  Further, inasmuch as the July 2004 letter 
notified the veteran of the basis for the prior denial of the 
claim, the RO has informed the veteran of the evidence 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

The Board also finds that the March 2004 and July 2004 post-
rating notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the March 
2004 letter, the RO notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies; 
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence; and invited the veteran to 
submit any additional evidence in support of his claim.  
These points were reiterated in the July 2004 letter.  Both 
notice letters specified that the veteran should send in any 
medical records he had; that the RO would obtain any private 
medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain any pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 2003 rating action on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claims were fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).    In this regard, as 
indicated above, in the March 2004 and July 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim, as well as what was 
needed to  substantiate his claim, and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letters, the veteran was afforded 
opportunities to provide pertinent additional information 
and/or evidence before the RO readjudicated the claim (as 
reflected in the September 2004 supplemental SOC (SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006), , which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  Here, the 
veteran's status is not at issue, and the RO has not 
furnished any notice pertinent to the degree of disability or 
effective date; however, on these facts, such omission is 
harmless.  Id.  As the Board's decision herein denies the 
veteran's  petition to reopen his claim for service 
connection for bilateral hearing loss, no disability rating 
or effective date is being assigned; accordingly there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal. In connection with the request to reopen, VA 
medical records have been obtained and associated with the 
claims file.  The veteran also has been given opportunities 
to submit evidence to support his claim.  Further, the RO has 
arranged for the veteran to undergo several VA audiological 
evaluations, the reports of which are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  In 
other words, the Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  The Board also finds that there 
is no basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim on appeal.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores  using the 
Maryland CNC Test are less than 94 percent.

The veteran's claim for service connection for bilateral 
hearing loss has been previously considered and denied in a 
January 1995 RO decision.  The evidence then considered 
included the veteran's service medical records (SMRs),VA 
outpatient treatment reports (from the Lyons VA Medical 
Center (VAMC), dated from July 1992 to August 1994; and the 
report of a January 1995 VA examination report.  While, in 
denying the claim, the  RO noted that  service medical 
records (SMRs) did not indicate any treatment for or 
diagnosis of bilateral hearing loss and the condition did not 
manifest within one year of discharge from military service, 
the Board notes that the evidence did not then establish that 
the veteran had hearing loss to an extent recognized as a 
disability for VA purposes , the evidence did not establish a 
bilateral hearing loss disability for VA purposes under the 
provisions of 38 C.F.R. § 3.385.  

Although notified of the denial in February 1995, the veteran 
did not appeal the denial; hence, the January 1995 decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The current claim was filed in August 2003.  With respect to 
attempts to reopen previously denied claims on and after 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial pertinent to the 
claim for service connection for bilateral hearing loss was 
that by the RO in January 1995.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence added to the record since the 
January 1995 denial includes VAoutpatient treatment reports 
(from the East Orange VAMC), dated from October 2002 through 
August 2003; VA audiological evaluation reports dated in 
August 2003, February 2004, March 2004, and July 2004;  and 
various statements provided by the veteran and his 
representative.

The VA outpatient treatment records new to agency 
adjudicators, but do not speak to the veteran's bilateral 
hearing loss; hence, these records are not relevant to the 
matter on appeal, and thus not material for purposes of 
reopening the claim.

The  August 2003, February 2004, March 2004, and July 2004 VA 
audiological evaluation reports include some comments 
relating the veteran's tinnitus to his military service (a 
disability for which service connection has been granted).  
However, as explained below, pertinent to the request to 
reopen the claim , these reports reflect no testing results 
that establish hearing loss to an extent recognized as a 
disability under 38 C.F.R. § 3.385.  

On VA examination in August 2003, audiometric testing 
revealed pure tone decibel thresholds, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
25
30
LEFT
30
25
20
25
15

The veteran's speech discrimination scores on the Maryland 
CNC word list were 98 percent in the right ear and 96 percent 
in the left ear.  

On VA examination in February 2004, audiometric testing 
revealed pure tone decibel thresholds, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
25
25
30
LEFT
20
30
20
25
20

The veteran's speech discrimination scores on the Maryland 
CNC word list were 94 percent in the right ear and 100 
percent in the left ear.

On VA examination in March 2004, pure tone decibel threshold 
results were not reported,  the examiner provided only 
diagnoses of bilateral sensorineural hearing loss in moderate 
intensity, no active ear disease, and tinnitus by history.

On VA examination in July 2004, the veteran and claims file 
were referred for an opinion.  After review of the claims 
file, to include prior evaluation reports, the and the 
veteran's history of noise exposure in service, opined that 
the veteran had a mild sensorineural hearing loss and his 
tinnitus was at least as likely as not due to his military 
service.  

As noted above, at the time of the prior denial, the claims 
file reflected no evidence of bilateral hearing loss 
disability in or post service.  Moreover, significant to the 
new and material question, none of the pertinent, additional 
evidence received-specifically, the VA audiological 
evaluation reports-includes any findings establishing that 
the veteran has bilateral hearing loss to an extent 
recognized as a disability (pursuant to the provisions of 
38 C.F.R. § 3.385), and neither the veteran nor his 
representative has presented, identified, or even alluded to 
existence of such evidence.  Thus, notwithstanding the fact 
that the record reflects a favorable nexus opinion from a VA 
audiologist (as indicated above), without competent evidence 
of a disability upon which to predicate a grant of service 
connection, there is no basis to reopen the previously denied 
claim for service connection for bilateral hearing loss.

The only other evidence added to the record since January 
1995 consists of lay assertions advanced by the veteran (or 
his representative, on his behalf).  Aside from the question 
of whether the veteran's statements constitute reiterations 
of assertions advanced in connection with the prior claim, to 
the extent that such assertions have been offered in an 
attempt establish current hearing loss disability , the Board 
points out that neither the veteran nor his representative is 
shown to possess the appropriate expertise and training to 
competently offer a probative opinion on such a  matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992.  Therefore, where, as 
here, resolution of the issue on appeal turns on the question 
of current disability, or medical nexus, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the  Board concludes that none of the evidence 
associated with the claims file since the January 1995 rating 
action, when viewed either alone or in light of the evidence 
previously of record, establishes a disability for 
compensation purposes.  As such, none of the evidence is new 
and material for the purpose of reopening the claim and the 
January 1995 denial of the claim remains final.

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


